DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 01/05/2021.  As directed by the amendment: claim 1 has been amended and claims 9-10, 15-20 are withdrawn.  Thus, claims 1-8, 11-14 are presently pending in the application.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 01/05/2021, with respect to the rejection(s) of claim(s) 1, 3, 5, 8, 12-13 under 102 over Goldsteen, that Goldsteen does not describe a vascular access system comprising conduits that provide extravascular access for hemodialysis have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tomko et al. U.S. Publication 2015/0051532 A1.
Applicant’s arguments, see pages 9-10, filed 01/05/2021, with respect to the rejection(s) of claim(s) 1-6 under 102 over Escano, that Escano discloses an atraumatic placement within a vessel or other body lumen and does not describe a vascular access system comprising conduits that provide extravascular access for hemodialysis have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomko et al. U.S. Publication 2015/0051532 A1.
Regarding Claim 1, Tomko et al. discloses a vascular access system 100 (paragraph [0041]), comprising: a first conduit 112; a second conduit 114; and an expandable stent 116 configured to be deployed to couple to the first conduit 112 and to the second conduit 114 (as seen in Figure 7 and paragraphs [0045] and [0052]), wherein in an expanded configuration, a first portion of the expandable stent is disposed within the first conduit so that an outer surface of the first portion is in contact with an inner surface of the first conduit 112 and a second portion of the expandable stent is disposed within the second conduit 114 so that an outer surface of the second portion is in contact with an inner surface of the second conduit (paragraphs [0038] and [0045] and as seen in Figure 7 and paragraphs [0017-0018] and [0029-0031]), such that there is a fluid-tight continuous lumen from the first conduit to the second conduit, wherein one or both of the first conduit and the second conduit is configured to be accessed extravascularlv for hemodialysis (paragraphs [0017], [0033] and [0035]).
Regarding Claim 2, Tomko et al. discloses wherein the expandable stent 116 is coupled to the first conduit 112 (as seen in Figure 7 and paragraph [0038]). The limitation “before being deployed to couple to the second conduit” is a product by process limitation, even though 
Regarding Claim 3, Tomko et al. discloses wherein the expandable stent is a self-expanding stent (paragraph [0052]).
Regarding Claim 4, Tomko et al. discloses wherein the expandable stent is a balloon expandable stent (paragraph [0052]).
Regarding Claim 5, Tomko et al. discloses wherein either the stent or the stent coupled to the first conduit is configured for delivery through a lumen of a deployment device (paragraph [0044]).
Regarding Claim 6, Tomko et al. discloses wherein the first conduit, the second conduit, or the stent comprise a fibrous polymer (ePTFE, Dacron, paragraphs [0018], [0034] and [0036]).
Regarding Claim 7, Tomko et al. discloses wherein one or both of the first conduit and the second conduit comprise a puncturable and self-sealing wall material such that the wall material may be punctured by insertion of a needle and then reseal upon withdrawal of the needle (paragraphs [0018] and [0035]). Tomko et al. discloses the conduit comprises Dacron, ePTFE, which applicant has disclosed as being the material of choice for the first or second conduit. Furthermore, Tomko et al. discloses the conduits are suitable for repeated needle access for hemodialysis. Therefore, Tomko discloses a conduit that is formed of the same material and used for the same intended purpose, therefore, Tomko’s device wall is fully capable of being self-sealing after withdrawal of a needle.
Regarding Claim 8, Tomko et al. discloses wherein the expandable stent 116 is pre-coupled to either the first conduit or the second conduit (paragraphs [0005] and [0038]).
Regarding Claim 12, Tomko et al. discloses wherein the expandable stent is configured to maintain the position the expandable stent was deployed in the first conduit and the second conduit (paragraph [0045], Tomko et al. discloses the stent 116 is disposed within at least a portion of the first conduit 112 and second conduit 114, wherein the stent 116 may extend from the proximal end 104 to the distal end 106 (e.g. the entire lumen of the device) or a portion there between).
Regarding Claim 13, Tomko et al. discloses wherein a length of the expandable stent is sufficient to maintain the position the expandable stent was deployed in the first conduit and the second conduit (paragraph [0045], Tomko et al. discloses the stent 116 is disposed within at least a portion of the first conduit 112 and second conduit 114, wherein the stent 116 may extend from the proximal end 104 to the distal end 106 (e.g. the entire lumen of the device) or a portion there between).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomko et al. U.S. Publication 2015/0051532 A1 in view of Porter et al. U.S. Publication 2006/0064159.
Regarding Claim 11, Tomko et al. does not expressly disclose a first therapeutic agent that is associated with one or both of an inner luminal surface and an outer abluminal surface of any of the first conduit, the second conduit, or the expandable stent of the vascular access system, wherein the vascular access system is configured to deliver a therapeutically effective dose of the first therapeutic agent to a patient when the vascular access system is implanted within the patient. Porter et al. teaches a vascular access system in the same field of endeavor comprising a first conduit 12, a second conduit 14 and a stent 20 there between, wherein a first therapeutic agent that is associated with one or both of an inner luminal surface and an outer abluminal surface of any of the first conduit, the second conduit, or the expandable stent of the vascular access system for the purpose of having conduits that can resist thrombosis and reduce infection while speeding up heal time (paragraph [0103]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tomko’s conduit to further include therapeutic agents as taught .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomko et al. U.S. Publication 2015/0051532 A1 in view of Kerr U.S. Publication 2003/0009212.
Regarding Claim 14, Tomko et al. does not expressly disclose wherein the expandable stent comprises anchors configured to maintain the position the expandable stent was deployed in the first conduit and the second conduit. Kerr teaches a vascular access system (as seen in Figures 1-6 and abstract and paragraphs [0013-0016]) comprising a first conduit 12 (paragraphs [0045-0047]) and an expandable stent 20 in combination configured to be deployed to couple to the first conduit 12 (as seen in Figure 6 and paragraphs [0049-0050]).  wherein in an expanded configuration, a first portion of the expandable stent 20 is disposed within the first conduit 12 (as seen in Figure 3 and paragraphs [0017] and [0044]), such that there is a continuous lumen from the first conduit and the expandable stent 20 (as seen in Figures 1 and 6). Kerr further teaches the expandable stent 20 further includes anchors 28 (as seen in Figure 5) to form an alternative end-to-end connection between the tubular conduit 12 and the stent 20, the anchors function as a fixation device to ensure engagement with portions of the tubular graft adjacent the upstream end (paragraph [0048]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tomko’s stent to further include anchors as taught by Kerr for the purpose of forming an alternative end-to-end connection, wherein the anchors function as a fixation device to ensure engagement with portions of the tubular graft adjacent the upstream end.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774